Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 18 June 2021.  Claims 1-8 and 11-22 are pending. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Behrens on 24 August 2021.
The application has been amended as follows: 
Please amend the claims as follows: 

11. (Currently Amended) The server computing system of claim [[10]] 8, wherein the first type of the object and the second type of the object are the same.

Allowable Subject Matter
Claims 1-8 and 11-22 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 

Further, Kunnumma et al. (US 2020/0320430) teaches a system, method and apparatus for classification of data in a machine learning system. In one aspect, a method for classification of data in a machine learning system through one or more computer processors is disclosed. Further, generating, through one or more computer processors, a data classifier using a first dataset and determining an accuracy value of the data classifier to achieve a predefined model accuracy threshold. Still further, iterating, through one or more computer processors, calibration of the first dataset based on a set of parameters until the accuracy value matches or exceeds the predefined model accuracy threshold value. Further, the calibration comprises a user input to indicate a correctness of a presented subset of data from a second dataset and using the above to generate an enhanced data classifier for the classification of data.

assigning a first label to an object at a particular location in an environment based on the sensor data generated for the given time by the at least one sensor system, wherein the first label identifies a first type of the object, wherein the first label is assigned based on a first confidence score assigned to the first type of the object from amongst a predefined set of types by a first computer- implemented perception algorithm, and wherein the first computer-implemented perception algorithm assigns the first confidence score to the first type of the object based on the sensor data corresponding to the particular location in the environment for the given time; 

generating an output of a heuristic based on at least one of:

a comparison of the first label and a second label assigned based on the sensor data for the given time; or 

a comparison of the first confidence score and a second confidence score assigned based on the sensor data for the given time; and 

selectively transmitting the sensor data to a user device for annotation based on the output of the heuristic; 

wherein the second label is assigned to the object at the particular location in the environment based on the sensor data generated for the given time by the at least one sensor system, wherein the second label identifies a second type of the object, wherein the second label is assigned based on 



Claims 14 and 22 contains similar limitations to those of claim 1 and are allowable for similar reasons. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667